Citation Nr: 0111517	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-09 283	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from August 1952 to August 
1956.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
in Muskogee, Oklahoma (RO), denied entitlement to service 
connection for PTSD.


REMAND

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The veteran claims that he 
developed PTSD as a result of multiple stressors experienced 
while serving on the U.S.S. Oriskany from 1953 to 1956, in 
part, during the Korean conflict.  During a VA screening 
interview in 1996, outpatient treatment visits from 1997 to 
1998 and a VA examination conducted in June 1998, and in 
written statements submitted during the pendency of this 
appeal, the veteran noted that these stressors included: (1) 
in November 1953 or December 1953, witnessing a pilot who was 
a boyhood acquaintance (initially identified as Kenneth Lane, 
but subsequently identified as "one of the other pilots") 
ditch his plane, land in the ocean on the port side of the 
ship, and freeze to death off the frigid waters of North 
Korea ; (2) despite having specialized training in rescues, 
being forced to stand by and watch this incident after an 
officer ordered the veteran to refrain from aiding in the 
rescue attempt of the pilot; (3) facing disciplinary action 
at a later date, when that officer and the veteran were 
involved in another dispute; (4) in 1954, witnessing a plane 
hit the right deck of his ship close to where he was located; 
(5) in Summer 1955, witnessing five friends/shipmates burn to 
death in a fire on the flight deck after an incoming plane 
missed the flight deck, crashed into the stern and caused an 
explosion (pilot allegedly not hurt); (6) recognizing one of 
the casualties as a 1st class petty officer who left flesh 
from his burning hands on the hand rails and ladders as he 
unsuccessfully tried to climb to the 3rd level where the sick 
bay was located; (7) recalling that the corpsman put the 
remains of these individuals in plastic bags and stored them 
in cold storage locks until they could be transferred to 
another ship; (8) experiencing the loss of three other U.S. 
Navy pilots and one U.S. Air Force Captain while in Korean 
waters; (9) as a helmsman, having to keep steady course while 
aircraft launched and were recovered; and (10) while at 
general aviator stations, being frightened when live 
ordinances that had not released during air strikes came 
loose upon the aircrafts' return landings on the flight deck.  

The Board acknowledges the veteran's assertions.  However, 
additional development by the RO is necessary before the 
Board can proceed in evaluating the merits of this claim.  
First, while this appeal was pending, a bill was passed that 
enhances the VA's duty to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-5107, 
5126).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

In addition, while this appeal was pending, 38 C.F.R. § 
3.304(f), the regulation governing claims for service 
connection for PTSD, was changed effective March 7, 1997.  
Previous to this amendment, a claimant could establish 
entitlement to service connection for PTSD by submitting 
medical evidence establishing a clear diagnosis of PTSD, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2000). 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the changes to C.F.R. § 
3.304 are liberalizing.  Moreover, the VCAA fundamentally 
alters the VA's duties to notify and assist the veteran, and 
this alteration appears to favor the veteran.  In light of 
these facts, the Board agrees with the contentions of the 
veteran's representative, set forth in a December 2000 
Written Brief Presentation, that a Remand is in order so that 
the RO can develop and consider the veteran's PTSD claim 
pursuant to, in part, the more favorable provisions of the 
VCAA.  

Second, the record in support of the veteran's claim includes 
several diagnoses of PTSD and medical evidence linking the 
veteran's PTSD to three of the stressors noted in the first 
paragraph of this decision.  However, as explained in more 
detail below, attempts to verify two of the three stressors 
have been unsuccessful and the RO has not attempted to verify 
the third stressor.  In addition, the RO has not attempted to 
verify the seven other stressors claimed by the veteran or to 
obtain a medical opinion as to whether those stressors, 
individually or collectively, could be the cause of the 
veteran's PTSD.  Such action should be taken on Remand.

In this case, during outpatient treatment, the veteran 
alleged that some of the stressors he experienced in service 
were related to combat.  In adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2000).  In 
determining whether the veteran participated in combat, the 
veteran's oral and written testimony will be weighed together 
with the other evidence of record.  Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997).  

In a recent precedent opinion, VA's General Counsel held that 
the ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 
(2000).  The General Counsel also held that the determination 
of whether a veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis, and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Corroborating evidence 
of a stressor is not restricted to service records, but may 
be obtained from other sources.  Id (citing VA ADJUDICATION 
PROCEDURE MANUAL M21-1).  The absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the Board of its obligations to assess the 
credibility and probative value of the other evidence.  Doran 
v. Brown, 6 Vet. App. 283, 290-91 (1994). 

The veteran's DD Form 214 shows that the veteran served on 
active duty from August 1952 to August 1956, in part, during 
the Korean conflict, including on the U.S.S. Oriskany.  It 
also shows that the veteran was awarded a National Defense 
Service Ribbon/Medal, a United Nations Service Ribbon/Medal, 
and a Korean Service Ribbon/Medal for this service.  
According to two NAVPERS-601 (Administrative Remarks) of 
record, the veteran was transferred to the U.S.S. Oriskany on 
August 12, 1953 and continued to serve thereon until at least 
June 30, 1956.  

During his period of active service, the veteran was not 
diagnosed with PTSD or any other psychiatric disorder.  
However, in September 1955, he complained of constant 
nervousness.  No physician attributed these complaints to a 
psychiatric disorder, but a corpsman noted that the veteran 
had been the subject of disciplinary action.  Specifically, 
the corpsman indicated that the veteran had been on probation 
for six months for using disrespectful language in addressing 
an officer. 

Following his discharge from active service, the veteran did 
not seek psychiatric treatment until July 1996, when he 
applied to participate in a VA Post Traumatic Stress Recovery 
Program.  He was accepted into the program, which included 
group meetings, and underwent treatment from 1997 to 1998.  
During that time period, he was often diagnosed with PTSD.  
In January 1998, a psychologist diagnosed PTSD based, in 
part, on two of the stressors noted in the first paragraph of 
this decision: witnessing a pilot who was a boyhood 
acquaintance ditch his plane, land in the ocean, and freeze 
to death off the frigid waters of North Korea; and witnessing 
five friends/coworkers burn to death in a fire on the flight 
deck after an incoming plane missed the flight deck and 
crashed into the stern.  In addition, during the same month, 
a social worker at a PTSD Evaluation Clinic noted that the 
veteran's trauma history included being "kept from rescuing 
a downed pilot."

In June 1998, a VA examiner diagnosed the veteran with PTSD, 
recurrent episode of major depression, and alcohol abuse in 
remission for four to five years.  He attributed these 
diagnoses, in part, to stressors the veteran reportedly 
experienced in service, including seeing his best friend, 
Lane, crash into the cold water off the coast of Korea, being 
forbidden from rescuing him, and witnessing five people 
burning to death on the flight deck of his aircraft carrier.  

From January 1999 to February 1999, the veteran was 
hospitalized for the purpose of participating in a four-week 
PTSD program.  The discharge summary associated with this 
hospitalization does not mention any of the stressors the 
veteran allegedly experienced during active service.  

In October 1998, the RO attempted to verify two of the ten 
stressors the veteran allegedly experienced on the U.S.S. 
Oriskany by contacting the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  In April 1999, USASCRUR 
responded by sending the RO a history of the U.S.S. Oriskany.  
The history disclosed one accident that occurred on the 
U.S.S. Oriskany in March 1953, prior to the veteran's 
transfer there, and another accident that occurred in March 
1954.  The latter accident involved a jet aircraft suffering 
a partial loss of power as it approached the after end of the 
flight deck, which broke the fuselage in two and caused the 
fuel tanks to explode and the nose and cockpit to slide down 
the flight deck.  During this incident the pilot was not 
injured.  In addition to sending the history of the veteran's 
aircraft carrier, the USASCRUR indicated that there was no 
mention of any aircraft accidents occurring aboard ship in 
1955 and that the Navy Mortuary Affairs Section had no 
documentation of the death of an individual named "Kenneth 
Lane."  

Since the information from USASCRUR was received, the veteran 
has asserted that he mistakenly identified the pilot who 
froze in the ocean as Kenneth Lane.  He now alleges that the 
incident involved one of the other pilots with whom he was 
familiar.  He has also asserted that the March 1954 accident 
verified by USASCRUR and referred to by the RO in its April 
1999 rating decision is one of the accidents he has claimed 
as a stressor.  On Remand, the RO should consider these 
assertions, and if necessary, request the veteran to provide 
more detailed information regarding each alleged stressor.  
As the record stands, the Board is unable to determine 
whether the accident verified by USASCRUR is one of the 
accidents the veteran has claimed as a stressor.  The veteran 
has consistently described a 1955 accident that ended with 
the pilot being uninjured, but he also alleged that that 
accident resulted in the death of five other individuals.  
More recently, the veteran described a 1954 accident; 
however, because his description of this particular accident 
lacks detail, the Board is unable to determine whether that 
accident and the one verified by the USASCRUR are the same.  

In support of his claim the veteran has submitted a statement 
from an individual who served with the veteran on the U.S.S. 
Oriskany.  In this statement, the individual writes that he 
knew the veteran prior to his transfer to the ship, when they 
were both servicemen in the same squadron.  He explains that 
the veteran was a kind and concerned person, who, being 
hypersensitive, took it hard when pilots with whom he had 
been friends never made it home.  To his statement he 
attached, in part, a list of six men who died while serving 
on the U.S.S. Oriskany.  In light of this evidence, the Board 
believes that, on Remand, the RO should attempt to verify 
whether any of these six men died in the manner alleged by 
the veteran, i.e., by freezing to death in the ocean, and 
during the time period at issue.  In addition, in light of 
the fact that service medical records confirm that the 
veteran was the subject of disciplinary action in 1955, the 
RO should also attempt to obtain more detailed information 
regarding the reason for which the disciplinary action was 
taken.  Such information could aid in determining whether, as 
alleged, an officer forbade the veteran from rescuing the 
pilot from the ocean. 

If, after attempting to verify all of the alleged stressors, 
the RO concludes that one or more of the stressors actually 
occurred, the RO should refer the veteran's claim to an 
appropriate medical specialist for an opinion as to whether 
the verified stressor is of sufficient severity to support a 
diagnosis of PTSD.  In referring the claim, the RO should 
provide the medical examiner with a summary report 
identifying with specificity all stressors that have been 
verified and instruct the medical specialist that only those 
stressors may be relied upon in considering whether the 
veteran's in-service experiences were sufficiently severe as 
to have resulted in his current PTSD symptoms.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 Vet. App. 
70 (1994). 

Third, there are other outstanding medical records that may 
be pertinent to the veteran's claim and should therefore be 
obtained.  As previously indicated, the veteran was 
hospitalized at a VA Medical Center from January 1999 to 
February 1999 for the purpose of participating in a four-week 
PTSD program.  At present, the claims file contains the 
discharge summary associated with that hospitalization, but 
not records of the treatment rendered during the veteran's 
four-week stay.  In addition, with the exception of the 
discharge summary, there are no records of any psychiatric 
treatment rendered after 1998.  While this claim is in Remand 
status, the RO should thus contact the veteran and ask him to 
identify and, if appropriate, to assist in obtaining, any 
other outstanding medical records that are pertinent to his 
PTSD claim. 

To ensure that the veteran is afforded due process of law and 
that the Board's decision is based on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all medical providers who 
have treated his PTSD since 1998.

2.  After securing any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
records of the treatment identified by 
the veteran as well as records of all 
treatment rendered during the veteran's 
VA hospitalization from January 1999 to 
February 1999.  

3.  The RO should pursue all reasonable 
avenues of development in an attempt to 
verify the stressors reported by the 
veteran, as discussed above.  If 
necessary, the RO should seek the 
veteran's assistance in this development 
by requesting more detailed stressor 
statements and/or the names and addresses 
of individuals who could verify the 
stressors.  

4.  After the aforementioned development 
is completed, the RO should prepare a 
report detailing the nature of any 
stressor verified by USASCRUR.  The RO 
should make a specific finding as to 
whether the March 1954 accident noted by 
USASCRUR in April 1999 is one of the 
accidents described by the veteran as 
being a stressor.  If the RO finds that 
none of the alleged stressors actually 
occurred, it should so state in its 
report, which should then be associated 
with the claims file.

5.  If the RO finds that at least one of 
the alleged stressors actually occurred, 
it should then afford the veteran a 
comprehensive examination by a 
psychiatrist.  Prior to the examination, 
the RO should provide the examiner with 
the claims file, copies of its stressor 
report, and this Remand for review in 
conjunction with the examination.  After 
conducting all tests deemed necessary, 
the examiner should: (1) identify all 
psychiatric disorders present; and (2) 
opine whether it is as least as likely as 
not that the veteran's PTSD, to the 
extent it is present, is related to the 
veteran's period of active service, 
specifically, to a verified in-service 
stressor.  The RO should advise the 
examiner that he may not rely upon any 
unverified stressors in determining 
whether the veteran's in-service 
experiences were of sufficient severity 
to support a diagnosis of PTSD.  The 
examiner should express clearly the 
rationale on which he bases his opinions. 

6.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

7.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.  

8.  Finally, the RO should readjudicate 
the veteran's PTSD claim based on all of 
the evidence of record.  If the RO denies 
the benefit sought, it should provide the 
veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto before the claims file is 
returned to the Board for further review.

The purposes of this REMAND are to ensure that the veteran is 
afforded due process of law and to obtain additional medical 
information.  The Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of this appeal.  
The veteran is free to submit additional argument and 
evidence in support of his claim.  However, he is not 
obligated to act unless otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

By law, this claim must be afforded expeditious treatment by 
the RO.  Claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




